       Case 2:21-cv-00389-SMV-KRS Document 4 Filed 08/05/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JEZIAH JOHNSON,

               Plaintiff,

v.                                                                No. 2:21-cv-389 SMV/KRS

VICTOR ALATORRE,

               Defendant.

                                  ORDER TO SHOW CAUSE

       THIS MATTER comes before the Court sua sponte. On April 27, 2021 Plaintiff filed a

Complaint, initiating this action. (Doc. 1). To date, there is no indication on the docket that

Defendant was served despite a summons having been issued on April 28, 2021. Federal Rule of

Civil Procedure 4(m) provides: “If a defendant is not served within 90 days after the complaint is

filed the court—on motion or on its own after notice to the plaintiff—must dismiss the action

without prejudice against that defendant or order that service be made within a specified time.”

Furthermore, under the Local Rules of this Court, “[a] civil action may be dismissed if, for a

period of ninety (90) days, no steps are taken to move the case forward.” D.N.M.LR-Civ. 41.1.

       IT IS THEREFORE ORDERED that on or before August 20, 2021 Plaintiff shall

either effect service or provide the Court with a written explanation showing good cause why

service has not been made. Failure to do so may result in dismissal of this case without

prejudice.

       IT IS SO ORDERED.



                                              ____________________________________
                                              KEVIN R. SWEAZEA
                                              UNITED STATES MAGISTRATE JUDGE
